DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 5 is shown twice.  Correction required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-7 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  
Regarding claims 6-7, generally, program modules include routines, programs, components, data structures, etc. perform particular tasks and/or implement particular abstract data types. Such terms can be interpreted as hardware, software or a combination thereof. The claim is software per se based on the disclosure since such claims lacking “hardware “. Therefore, claims 6-7 are non-statutory.
Placing hardware within the claim limitations of claims 6-7 will overcome this 101 rejection.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: determining CPC classification codes prior to being assigned by the patent office, assigning, examining, and analyzing CPC codes, comparing the classification of individual sections, ranking granted patents to their conceptual relatedness to the subject provisional patent.
Claim 1 recites the limitation “the probability”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the CPC classifications codes”, “the patent office”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the evaluation”, “the provisional”, “the Examiner”, “the uniqueness”, “the invention”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the group of sections”, “the abstract”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the congruency”, “the classification”, “the process”, “the integrity”, “the individual sections”, “the entire provisional application”.  There is insufficient antecedent basis for this limitation in the claim.
Misnumbered Claim 5 recites the limitation “the subject provisional patent”, “the discovery”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the assigned CPC codes”, “the novelty”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 USC 102(a)(2) as being anticipated by Aaltonen et al. (hereinafter “Aal”, US Patent Publication 2021/0382924 A1).
As per claim 1, Aal discloses A method of determining the probability of a patent being granted (paragraphs [0004, 0006]).  

As per claim 2, Aal discloses The method of claim 1, further comprising determining the CPC classifications codes prior to them being assigned by the patent office and assigning classification code(s) prior to submittal of a provisional patent to a Government Patent Office (paragraph [0073]).  

As per claim 3, Aal discloses The method of claim 1 further comprising a process to facilitate the evaluation of a provisional patent to more correctly position the provisional with the Examiner by accentuating the uniqueness, non-obviousness and utility of the invention through CPC code analysis (paragraphs [0066, 0091]).  

As per claim 4, Aal discloses The method of claim 1, further comprising assigning, examining and analyzing CPC codes for one or more individual sections of a provisional patent selected from the group of sections comprising the abstract, background, invention summary, embodiments, and claims (paragraph [0073]).  

As per claim 5, Aal discloses The method of claim 1, further comprising a process to facilitate the congruency of a patent application by comparing the classification of its individual sections to each other, wherein the process allows a user to review the integrity of the individual sections to each other and to the patent as a whole thereby providing guidance for editing and redrafting either the individual sections or the entire provisional application (paragraph [0107]).  

As per claim 5, Aal discloses The method of claim 1, further comprising ranking granted patents to their conceptual relatedness to the subject provisional patent in their entirety and by section allowing for the discovery of relevant prior art and cited references (paragraph [0117]).  

As per claim 6, Aal discloses A business vernacular classification system comprising assigned CPC codes based on what a patented invention might be used for in one or more of industry or business (paragraph [0073]).  

As per claim 7, Aal discloses The method of claim 6, further comprising white space pattern analysis of the assigned CPC codes in terms of prior art overlap, proximity, density, and separation within and between branches to uncover the novelty and non-obviousness of an invention (paragraphs [0063, 0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 3, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457